 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3   Tel: (310) 598-3690, x.101
     Fax: (310) 564-0040
 4   meiram@psych-appeal.org

 5   ZUCKERMAN SPAEDER LLP
     D. Brian Hufford (admitted pro hac vice)
 6   Jason S. Cowart (admitted pro hac vice)
     Anant Kumar (admitted pro hac vice)
 7   Nell Z. Peyser (admitted pro hac vice)
     485 Madison Ave., 10th Floor
 8   New York, NY 10022
     Tel: (212) 704-9600
 9   Fax: (917) 261-5864
     dbhufford@zuckerman.com
10   jcowart@zuckerman.com
     akumar@zuckerman.com
11   npeyser@zuckerman.com
12   ZUCKERMAN SPAEDER LLP
     Rachel F. Cotton (admitted pro hac vice)
13   1800 M Street, N.W., Suite 1000
     Washington, D.C. 20036
14   Tel: (202) 778-1800
     Fax: (202) 822-8106
15   rcotton@zuckerman.com
16   Attorneys for Plaintiff and the Putative Class
17
     Additional Counsel located on the next page
18

19
                                 UNITED STATES DISTRICT COURT
20                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
21

22   JANE SMITH, on her own behalf and on             Case No. 4:18-cv-06336-HSG
     behalf of all others similarly situated,
23                                                    STIPULATION    AND     ORDER
                        Plaintiff,                    REGARDING FILING OF AMENDED
24                                                    CLASS ACTION COMPLAINT
            v.
25
     UNITED HEALTHCARE INSURANCE
26   CO. and UNITED BEHAVIORAL
     HEALTH,
27
                        Defendants.
28                                                                  STIPULATION ON AMENDED COMPLAINT
                                                                               CASE NO. 4:18-cv-06336-HSG
 1
     JENNIFER S. ROMANO (SBN 195953)
 2   NARAIN KUMAR (SBN 301533)
     CROWELL & MORING LLP
 3   515 South Flower Street, 40th Floor
     Los Angeles, CA 90071
 4   Telephone: (213) 622-4750
     Facsimile: (213) 622-2690
 5   jromano@crowell.com
     nkumar@crowell.com
 6
     MICHAEL W. LIEBERMAN (admitted pro hac vice)
 7   CROWELL & MORING LLP
     1001 Pennsylvania Avenue, N.W.
 8   Washington, D.C. 20004-2595
     Telephone: (202) 624-2500
 9   Facsimile: (202) 628-5116
     mlieberman@crowell.com
10
     JARED L. FACHER (admitted pro hac vice)
11   CROWELL & MORING LLP
     590 Madison Avenue, 20th Floor
12   New York, NY 10022
     Telephone: (212) 223-4000
13   Facsimile: (212) 223-4134
     jfacher@crowell.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    STIPULATION ON AMENDED COMPLAINT
                                                               CASE NO. 4:18-cv-06336-HSG
 1          WHEREAS, the Class Action Complaint in this action (Dkt. No. 1, “Complaint”) was

 2   filed on October 16, 2018, by Plaintiff Jane Smith, proceeding pseudonymously, on her own

 3   behalf and on behalf of all others similarly situated;

 4          WHEREAS, Plaintiff Smith moved unopposed to proceed pseudonymously (Dkt. No. 23),

 5   which motion the Court granted on July 18, 2019, subject to reconsideration if Plaintiff Smith

 6   moves for class certification (Dkt. No. 50);

 7          WHEREAS, the Defendants moved to dismiss the Complaint (Doc. 36), which motion

 8   Plaintiff Smith opposed (Dkt. No. 41);

 9          WHEREAS, on July 18, 2019, the Court granted in part and denied in part Defendants’

10   motion to dismiss the Complaint, and dismissed Plaintiff Smith’s claims predicated on an alleged

11   violation Section 2706 of the Affordable Care Act (“Section 2706”) without leave to amend (Dkt.

12   No. 50);

13          WHEREAS, counsel for Plaintiff Smith have been approached by another individual

14   (“Roe”) who wishes to assert the same legal claims, on behalf of the same class, as already set

15   forth in the Complaint;

16          WHEREAS, the parties have conferred and determined the most efficient way to proceed

17   is to file an Amended Class Action Complaint pursuant to Federal Rule of Civil Procedure

18   15(a)(2) (permitting a party to amend its pleading with the opposing party’s written consent) that

19   adds Roe as a named plaintiff, which Amended Class Action Complaint is attached as Exhibit 1;

20          WHEREAS, Defendants consent to the filing of the attached Amended Class Action

21   Complaint;

22          WHEREAS, Plaintiff Smith wishes to ensure preservation of appellate review for her

23   claims predicated on an alleged violation of Section 2706;

24          WHEREAS, Roe wishes to raise the same Section 2706 claims for purposes of

25   preservation of appellate review, while recognizing that the Court has already dismissed those

26   claims brought by Plaintiff Smith;

27          WHEREAS, Defendants wish to preserve for appellate review all arguments asserted in

28   their motion to dismiss as to Plaintiff Smith as though
                                                        1    they were asserted against Roe;
                                                                       STIPULATION ON AMENDED COMPLAINT
                                                                                  CASE NO. 4:18-cv-06336-HSG
 1           WHEREAS, Plaintiff Smith has not yet identified to Defendants the identity of Roe, and

 2   Defendants wish to preserve the right to seek dismissal of claims against Roe that were not

 3   addressed in their motion to dismiss as to Plaintiff Smith;

 4           WHEREAS, the parties wish to avoid the time and expense of unnecessary and

 5   duplicative briefing before this Court and preserve the discovery schedule set out in the Court’s

 6   order of July 31, 2019 (Dkt. No. 53);

 7           WHEREAS, Roe wishes to proceed pseudonymously because Roe contends: (i) this

 8   action touches on matters of a highly sensitive and personal nature—Roe’s treatment for a

 9   chronic mental health condition; (ii) revelation of Roe’s identity could harm her reputation and

10   subject her to societal stigma and discrimination; (iii) Roe is a vulnerable party, as someone who

11   suffers from, and is being treated for, a mental health condition; (iv) this lawsuit turns on a legal

12   dispute about Defendants’ reimbursement methodology, which is unconnected to the nature of

13   Roe’s condition, thus diminishing any countervailing public interest in the identification of Roe;

14   and (v) the public interest in preventing undue stigmatization or harm to individuals suffering

15   from mental illness, simply because those individuals seek to vindicate their rights in court,

16   supports allowing Roe to proceed under a pseudonym;

17           WHEREAS, Defendants consent to Roe’s request to proceed pseudonymously at this

18   stage of the litigation;

19           IT IS HEREBY STIPULATED AND AGREED that, subject to the approval of the

20   Court and pursuant to Civil Local Rule 7-12:

21           1.      Upon entry of the [Proposed] Order attached hereto, Plaintiffs will file the

22   Amended Class Action Complaint attached at Exhibit 1, pursuant to Fed. R. Civ. P. 15(a)(2)

23   based on Defendants’ consent.

24           2.      Roe will proceed pseudonymously, subject to reconsideration if she moves for

25   class certification, consistent with the reasoning set forth in the Court’s July 18, 2019 Order.

26           3.      For the reasons set forth in Defendants’ motion to dismiss and reply brief in

27   support thereof (Dkt. Nos. 36 and 42), Defendants contend Roe’s claims should be dismissed.

28                                                     2
                                                                         STIPULATION ON AMENDED COMPLAINT
                                                                                    CASE NO. 4:18-cv-06336-HSG
 1          4.      For the reasons set forth in Plaintiff Smith’s opposition to Defendants’ motion to

 2   dismiss (Dkt. No. 41), Roe opposes dismissal of her claims.

 3          5.      Upon entry of the [Proposed] Order attached hereto, Roe’s claims predicated on

 4   Section 2706 are dismissed, for the same reasons articulated in the Court’s July 18, 2019 Order.

 5          6.      No party waives their right to appellate review of the Court’s decision on

 6   Defendants’ motion to dismiss.

 7          7.      The deadlines set forth in the Court’s July 31, 2019 Scheduling Order (Dkt. No.

 8   53) shall remain in effect.

 9          8.      Defendants reserve the right to move to dismiss claims only as to Roe and only on

10   grounds other than those asserted in their prior motion to dismiss as to Plaintiff Smith (Dkt. Nos.

11   36 and 42).

12          9.      Defendants will file a response to the Amended Class Action Complaint within 14

13   days of the filing of the Amended Class Action Complaint attached hereto.

14
     Dated: August 16, 2019                    CROWELL & MORING LLP
15
                                               By: /s/ Michael W. Lieberman
16                                                 Michael W. Lieberman
                                                   Attorneys for Defendants
17

18

19

20
     Dated: August 16, 2019                    ZUCKERMAN SPAEDER LLP
21
                                               By: /s/ Nell Z. Peyser
22                                                 Nell Z. Peyser
                                                   Attorneys for Plaintiff and the Putative Class
23

24

25

26

27

28                                                    3
                                                                        STIPULATION ON AMENDED COMPLAINT
                                                                                   CASE NO. 4:18-cv-06336-HSG
 1
                                        FILER’S ATTESTATION
 2

 3          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the

 4   filing of this document has been obtained from the other signatories.

 5
     Dated: August 16, 2019                       /s/ Nell Z. Peyser
 6                                                Nell Z. Peyser
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    4
                                                                       STIPULATION ON AMENDED COMPLAINT
                                                                                  CASE NO. 4:18-cv-06336-HSG
 1                                                 ORDER

 2                      PURSUANT TO STIPULATION, IT IS SO ORDERED:

 3            1.    Counsel for Plaintiff Smith and the putative class shall file the Amended Class

 4   Action Complaint attached as Exhibit 1 to this Stipulation as soon as practicable after entry of this

 5   Order.

 6            2.    Upon filing of the Amended Class Action Complaint, and over Roe’s opposition,

 7   Roe’s claims predicated on alleged violations of Section 2706 are dismissed by the Court for the

 8   same reasons set forth in the Court’s July 18, 2019 Order.

 9            3.    The Court grants Roe’s request to proceed pseudonymously, subject to

10   reconsideration if Roe moves for class certification, consistent with the Court’s July 18, 2019

11   Order.

12            4.    The deadlines set forth in the Court’s July 31, 2019 Scheduling Order (Dkt. No.

13   53) remain in effect.

14            5.    Defendants will file a response to the Amended Class Action Complaint within 14

15   days of the filing of the Amended Class Action Complaint.

16

17
     Dated: August 19, 2019                               _________________________________
18                                                        HAYWOOD S. GILLIAM, JR.
19                                                        United States District Judge

20

21

22

23

24

25

26

27

28                                                    5
                                                                        STIPULATION ON AMENDED COMPLAINT
                                                                                   CASE NO. 4:18-cv-06336-HSG
